UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MICHELE GALLAGHER; CHARLES
SCHAFER; MICHAEL SCHAFER; DONALD
SCHAFER,
Plaintiffs-Appellants,
                                                                 No. 96-2347
v.

ALLSTATE LIFE INSURANCE COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-96-328-S)

Argued: May 9, 1997

Decided: June 30, 1997

Before WILKINSON, Chief Judge, LUTTIG, Circuit Judge,
and COPENHAVER, United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Richard David Rosenthal, Baltimore, Maryland, for
Appellants. Bryan David Bolton, FUNK & BOLTON, P.A., Balti-
more, Maryland, for Appellee. ON BRIEF: Mark I. Cantor, Owings
Mills, Maryland, for Appellants. Derek B. Yarmis, FUNK & BOL-
TON, P.A., Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants appeal from an order denying their motion for summary
judgment and granting the cross motion for summary judgment filed
by appellee Allstate Life Insurance Company. The sole issue on
appeal is whether the district court erred in determining that Eva M.
Schafer, appellants' decedent, was not killed while"alighting from a
common carrier" and thus was not covered under the common carrier
provision of Allstate's insurance policy.

The insurance policy at issue provides for the payment of benefits
in the amount of $250,000 "[i]f an Insured Person dies while Occupy-
ing, as a passenger, a public conveyance licensed as a common carrier
and operated for regular passenger service -- such as a plane, train,
bus, ship, school bus . . . ." J.A. at 74. The term "occupying" is
defined as "[r]iding in or upon or entering into or alighting from a
common carrier or Private Passenger Automobile." J.A. at 73.

Appellants contend that when Ms. Schafer was killed on Novem-
ber 11, 1994, she was in the process of alighting from a northbound
train traveling on the Baltimore Light Rail System in the vicinity of
its Westport Station. However, the undisputed facts show that on the
day of her death, Ms. Schafer exited a southbound train onto an adja-
cent passenger platform, left the platform, walked across both the
southbound and northbound train tracks and continued walking along-
side the tracks in a southbound direction for a distance of approxi-
mately thirty-four feet prior to being struck and killed by a
northbound train. The train on which she arrived had already departed
the station. Ms. Schafer was following a route she and fellow employ-
ees customarily used to get to Carr-Lowrey Glass Co., Ms. Schafer's
place of employment. The path she was taking was in a direction
opposite from the exit provided by the station.

                    2
The dictionary meaning of the word "alight" is"to spring down, get
down, or descend (as from horseback or from a vehicle)" or "to
descend and settle after falling or flying." Webster's Third New Inter-
national Dictionary 53 (1965). Applying that definition to the facts
of this case, it is obvious that at the time she was struck and killed
some thirty-four feet south of the point where she exited the train and
left the passenger platform, Ms. Schafer had completed the process of
alighting from the train. She accordingly did not die while occupying
a common carrier and appellants are not entitled to benefits under the
portion of Allstate's policy of insurance which provides benefits for
common carrier accidents.

The judgment of the district court is affirmed.

AFFIRMED

                    3